DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3, line 6: “of body-potential” should be changed to “of the body-potential”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Claim 3, line 9: “for processing” should be changed to “for the processing”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Claim 4, line 4: “with skin” should be changed to “with the skin”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Claim 5, line 9: “resulting an increase” should be changed to “resulting in an increase”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7, lines 9-10: “computing processor’s output” should be changed to “an output of the processor”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10, line 5: “potential comes out” should be changed to “potential that comes out”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10, line 7: “detect physical stress” should be changed to “detect the physical stress”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the physical stress" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the Examiner has interpreted "the physical stress" as "physical stress".
Claims 3-11 are rejected due to their dependence on claim 2.
Claim 7 recites the limitation "the plug" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the Examiner has interpreted "the plugs" as "a plug".
Claim 7 recites the limitation "the voltage" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the Examiner has interpreted "the voltage" as "a voltage".
Regarding claim 7, the phrase "preferably Bluetooth module" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes the Examiner has interpreted the claim to read as if "preferably Bluetooth module" was struck through or removed. 
Claim 8 recites the limitation "the housing" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the Examiner has interpreted "the housing" as "a housing".
Claim 8 recites the limitation "the sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the Examiner has interpreted "the sensor" as "a sensor".
Regarding claim 9, the phrase "is preferably made of PDMS" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the Examiner, has interpreted "is preferably made of PDMS" as "is made of PDMS"
Claim 9 recites the limitation "the housing" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the Examiner has interpreted "the housing" as "a housing".
Claim 10 recites the limitation "processor process the voltage signal correlates it" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the Examiner has interpreted "processor process the voltage signal correlates it" as "processor processes the voltage signal and correlates it".
Claim 10 recites the limitation "the sensor" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the Examiner has interpreted "the sensor" as "a sensor".
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (U.S. Pub. No. 2002/0028991).
Regarding claim 1, Thompson discloses:
An electrically conductive sensor (electrode 16; see at least paragraph 0034) operative on body parts comprising a noninvasive flexible or soft polymer substrate (abstract and paragraph 0049 disclose wherein the substrate is a soft flexible polymer for contact with the skin or body of a subject) with patterned planer surface involving array of micro/nano pillars (figures 2A-2B, abstract, and paragraphs 0015-0016 disclose wherein the surface is patterned with an array of nano spikes (pillars)) coated with conductive material defining patterned electrodes adapted to sense muscle activities (paragraphs 0015-0016 and 0033 discloses wherein the electrode nano spikes have a metal coating to sense muscle activity).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over LaBelle et al. (U.S. Pub. No. 2015/0238140) in view of Myllymaa et al. "Improving electrochemical performance of flexible thin film electrodes with micropillar array structures”, Measurement Science and Technology, IOP, Bristol, GB, vol. 23, no. 12, 30 October 2012 (2012-10-30), page 125701.
Regarding claim 2, LaBelle discloses:
A point-of-care system for detection of the physical stress of body parts (abstract and figure 7) comprising electrically conductive sensor (abstract, paragraphs 0034-0035 and 0051-0055 disclose wherein the system contains electrically conductive sensors) comprising a non-invasive flexible or soft polymer substrate (paragraph 0042 discloses wherein the electronic components and sensors can be composed of a flexible polymer material) with a surface with conductive material defining electrodes (paragraphs 0050-0052 disclose wherein there a plurality of sensors that include multiple electrode leads) adapted to sense muscle activity and generate sensor output based on body-potential generated by said muscle activity of said body part (paragraph 0034-0035 and figure 4 disclose wherein the system uses EMG electrodes to sense muscle activity based on the body-potential or voltage generated by the muscle and paragraph 0046 discloses wherein the system outputs the measured data); and a processing unit having an operative connection with said electrically conductive sensor to receive the sensor output for processing and detection of the physical stress at the body part based on the measured body-potential (figure 4, abstract, paragraphs 0014-0015, 0018, 0034-0036 disclose wherein the system uses the electrically conductive sensor outputs to determine physical stress of the body part based on muscle twitches or body-potentials at the measured body part of interest).
Yet LaBelle does not explicitly disclose:
Wherein the soft polymer substrate with conductive material is patterned with electrodes.
However, in the same field of bioelectrode sensing systems, Myllymaa discloses:
Wherein the soft polymer substrate with conductive material is patterned with electrodes (abstract and figure 1 disclose wherein PDMS or a soft polymer is used as the electrode substrate material and wherein one half of the substrates are surface patterned with micropillars and wherein the substrates are coated with thin films of titanium, copper, silver or silver chloride).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified LaBelle to incorporate wherein the soft polymer substrate with conductive material is patterned with electrodes, as taught by Myllymaa, in order to improve electrochemical performance of EMG electrodes (abstract and the first paragraph of the intro section).
Regarding claim 3, LaBelle in view of Myllymaa discloses the system of claim 2 and LaBelle further discloses:
a sensor arrangement accommodated in a housing for externally attaching with the body part of a human subject and enabling disposition of said electrically conductive sensors of said sensor arrangement in direct non-invasive contact with skin of the body part for accurate measurement of body-potential generated by the muscle activity of said body part and generate equivalent sensor output (figure 7, abstract and paragraphs 0041-0042 disclose wherein the sensors are accommodated in the housing for removable attachment to the external surface of a body part of a subject and figure 4, abstract, paragraphs 0014-0015, 0018, 0034-0036 disclose wherein the system uses the electrically conductive sensor outputs to determine physical stress of the body part based on muscle twitches or body-potentials at the measured body part of interest); said processing unit having an operative connection with said sensor arrangement to receive the sensor output for processing and detection of the physical stress at the body part based on the measured body-potential (abstract and paragraphs 0048-0056 disclose wherein the processor is in connection with and receives the various sensor output data for measuring various readings and potentials from the body for determining stress).
Regarding claim 4, LaBelle in view of Myllymaa discloses the system of claim 3 and LaBelle further discloses:
wherein the sensor arrangement comprises-said electrically conductive sensor with flexible electrically conducting surface to measure the body-potential upon contact with skin of the body part (paragraph 0042 discloses wherein the electronic components and sensors can be composed of a flexible polymer material and figure 4, abstract, paragraphs 0014-0015, 0018, 0030, 0034-0036 disclose wherein the system uses the electrically conductive sensor outputs at the skin of the user to determine physical stress of the body part based on muscle twitches or body-potentials at the measured body part of interest); and a connecting wire and plug to establish said operative connection between the sensor and the processing unit (paragraphs 0043, 0045, 0054 disclose wherein the processor or computing device can be connected to the sensor via a wired connection such that there would be a wire and plug to connect the sensor arrangement and the processing unit).
Yet LaBelle does not explicitly disclose:
Wherein the soft polymer substrate with conductive material is patterned.
However, in the same field of bioelectrode sensing systems, Myllymaa discloses:
Wherein the soft polymer substrate with conductive material is patterned (abstract and figure 1 disclose wherein PDMS or a soft polymer is used as the electrode substrate material and wherein one half of the substrates are surface patterned with micropillars and wherein the substrates are coated with thin films of titanium, copper, silver or silver chloride).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified LaBelle to incorporate wherein the soft polymer substrate with conductive material is patterned, as taught by Myllymaa, in order to improve electrochemical performance of EMG electrodes (abstract and the first paragraph of the intro section).
Regarding claim 5, LaBelle in view of Myllymaa discloses the system of claim 4, yet LaBelle does not disclose:
wherein the electrically conductive sensor comprises flexible or soft polymer substrate with pre-patterned planer surface involving array of micro/nano pillars coated with conductive material defining the patterned electrodes and having groves therebetween; and wherein the planer surface of the flexible substrate adjusts according to shape of the muscle beneath the skin and the grooves in the patterned electrodes facilitates the skin to accommodate skin all around the patterned electrodes resulting an increase in the effective contact area between the skin and the electrodes.
However, in the same field of bioelectrode sensing systems, Myllymaa discloses:
wherein the electrically conductive sensor comprises flexible or soft polymer substrate with pre-patterned planer surface involving array of micro/nano pillars coated with conductive material defining the patterned electrodes and having groves therebetween (abstract and figure 1 disclose wherein PDMS or a soft polymer is used as the electrode substrate material and wherein one half of the substrates are surface patterned with micropillars and wherein the substrates are coated with thin films of titanium, copper, silver or silver chloride and wherein the space between the pillars as shown in figure 1 are grooves); and wherein the planer surface of the flexible substrate adjusts according to shape of the muscle beneath the skin and the grooves in the patterned electrodes facilitates the skin to accommodate skin all around the patterned electrodes resulting an increase in the effective contact area between the skin and the electrodes  (abstract and figure 1 disclose wherein PDMS or a soft silicone is used as the electrode substrate material such that the electrodes conform well and maintain a good contact on the patient’s skin).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified LaBelle to incorporate wherein the electrically conductive sensor comprises flexible or soft polymer substrate with pre-patterned planer surface involving array of micro/nano pillars coated with conductive material defining the patterned electrodes and having groves therebetween; and wherein the planer surface of the flexible substrate adjusts according to shape of the muscle beneath the skin and the grooves in the patterned electrodes facilitates the skin to accommodate skin all around the patterned electrodes resulting an increase in the effective contact area between the skin and the electrodes, as taught by Myllymaa, in order to improve electrochemical performance of EMG electrodes (abstract and the first paragraph of the intro section).
Regarding claim 8, LaBelle in view of Myllymaa discloses the system of claim 2 and LaBelle further discloses:
a battery unit integrated with the housing and operatively connected with the sensor arrangement and the processing unit to supply power to the sensor arrangement and the processing unit (paragraph 0049 discloses wherein the power source for supplying power to the components of the device includes a battery housed in the housing).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LaBelle in view of Myllymaa, as applied to claim 2, and further in view of Jung et al. (U.S. Pub No. 2010/0268055).
Regarding claim 6, LaBelle in view of Myllymaa discloses the system of claim 4 and LaBelle further discloses:
	wherein the sensor detects the body-potential through the conductive coating of the electrodes upon contact with the muscle of the human body part and generates voltage signal as the sensor output (paragraph 0034-0035 and figure 4 disclose wherein the system uses EMG electrodes to sense muscle activity based on the body-potential or voltage signal generated by the muscle).
Yet LaBelle does not explicitly disclose:
Wherein the soft polymer substrate with conductive material is patterned.
However, in the same field of bioelectrode sensing systems, Myllymaa discloses:
Wherein the soft polymer substrate with conductive material is patterned (abstract and figure 1 disclose wherein PDMS or a soft polymer is used as the electrode substrate material and wherein one half of the substrates are surface patterned with micropillars and wherein the substrates are coated with thin films of titanium, copper, silver or silver chloride).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified LaBelle to incorporate wherein the soft polymer substrate with conductive material is patterned, as taught by Myllymaa, in order to improve electrochemical performance of EMG electrodes (abstract and the first paragraph of the intro section).
Yet the combination does not explicitly disclose:
wherein the sensor includes a contact pad for transferring the sensor output to the processing unit through the connecting wire and plug.
However, in the same field of bioelectrode sensing systems, Jung discloses:
 wherein the sensor includes a contact pad for transferring the sensor output to the processing unit through the connecting wire and plug (paragraph 0076 discloses wherein it is well known in the art to connect sensor or electrode devices to the processing system via wires attached to wirebond (contact) pads for communicating sensor data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the sensor includes a contact pad for transferring the sensor output to the processing unit through the connecting wire and plug, as taught by Jung, as a simple substitution for the undisclosed wired connection means of LaBelle, to achieve the predictable result of transferring data. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LaBelle in view of Myllymaa, as applied to claim 2, and further in view of Cruts et al. (WO 2016/203456), Daniels et al. (U.S. Pub. 2020/0353239), and Kim et al. (U.S. Pub. No. 2017/0273612).
Regarding claim 7, LaBelle in view of Myllymaa discloses the system of claim 2 and LaBelle further discloses:
	a computing processor to process the voltage signal and thereby detect the physical stress at the body part (figure 4, abstract, paragraphs 0014-0015, 0018, 0034-0036 disclose wherein the system uses the electrically conductive sensor outputs to determine physical stress of the body part based on muscle twitches or detected voltage signals at the measured body part of interest); a wireless communication module to transmit computing processor's output to a remote recipient (paragraphs 0043, 0045, 0054 disclose wherein the sensor data can be wirelessly transmitted to an external or remote device); and electrical passive components including resistors with fixed resistance value to calibrate according to the sensor output (paragraphs 0031 and 0055 disclose wherein the system contains resistors for correlating or calibrating with a desired parameter).
	Yet the combination does not disclose:
wherein the processing unit includes a socket for connecting the plug. 
However, in the same field of bioelectrode sensing systems, Cruts discloses:
wherein the processing unit includes a socket for connecting the plug (paragraph 0083 and figure 4 disclose wherein the processing device 400 includes a socket for connecting the plug of the electrode 405).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the processing unit includes a socket for connecting the plug, as taught by Cruts, as a simple substitution for the undisclosed wired system of LaBelle to achieve the predictable result of transferring sensor data.
Yet the combination does not disclose:
an open source development board including an amplifier to amplify the sensor output which corresponds to the detected body-potential in terms of the voltage signal.
However, in the same field of bioelectrode sensing systems, Daniels discloses:
an open source development board including an amplifier to amplify the sensor output which corresponds to the detected body-potential in terms of the voltage signal (paragraphs 0347-0348 disclose wherein the system amplifies the electrical activity of the muscles so as to determine the characteristics of the signal and wherein the software and circuit device is an Arduino open source circuit device or board). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate an open source development board including an amplifier to amplify the sensor output which corresponds to the detected body-potential in terms of the voltage signal, as taught by Daniels, as a means for readily receiving and measuring signals while providing for the potential for future advancements. 
Yet the combination does not disclose:
including cooperative mobile application embodied in user's mobile phone for displaying the output.
However, in the same field of bioelectrode sensing systems, Kim discloses:
including cooperative mobile application embodied in user's mobile phone for displaying the output (paragraphs 0046 and 0056-0057 disclose wherein the system may include a mobile application on a mobile phone or device and paragraphs 0085 and 0116 disclose wherein the mobile application can display the outputted or processed data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate including cooperative mobile application embodied in user's mobile phone for displaying the output, as taught by Kim, as a simple substitution for the display system of LaBelle, to achieve the predictable result of displaying or visualizing the outputted data. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over LaBelle in view of Myllymaa, as applied to claim 2, and further in view of Schmidt et al. (U.S. Pub. No. 2003/0050550).
Regarding claim 9, LaBelle in view of Myllymaa discloses the system of claim 2 and LaBelle further discloses:
wherein the housing for externally attaching with the body part is adapted to attach with finger-tip, tip-toe, wrist, or tongue for detecting the physical stress therein (see figure 7 and paragraph 0057).
Yet LaBelle does not disclose:
wherein the polymer substrate is preferably made of PDMS.
However, in the same field of bioelectrode sensing systems, Myllymaa discloses:
wherein the polymer substrate is preferably made of PDMS (see abstract and figure 1).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the polymer substrate is preferably made of PDMS, as taught by Myllymaa, in order to improve electrochemical performance and compliance of the electrodes (abstract and the first paragraph of the intro section).
 Yet the combination does not disclose:
the conducting material to coat the micro/nano pillars includes Aluminum or RGO
However, in the same field of bioelectrode sensing systems, Schmidt discloses:
the conducting material to coat the micro/nano pillars includes Aluminum or RGO (Figure 2-3 shows wherein the electrode 10 structure includes a micro-nano pillar structure and claim 4 discloses wherein the conductive coating of the electrode can be Aluminum).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate the conducting material to coat the micro/nano pillars includes Aluminum or RGO, as taught by Schmidt, as a simple substitution for the conductive coating of Myllymaa to achieve the predictable result of allowing for conductance of the electrode structure. 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over LaBelle in view of Myllymaa, as applied to claim 2, and further in view of Kim.
Regarding claim 10, LaBelle in view of Myllymaa discloses the system of claim 2 and LaBelle further discloses:
wherein the computing processor process the voltage signal correlates it with the physical stress by: receiving the voltage signal from the sensor arrangement corresponding to the body- potential comes out of a particular muscle of the body part (figure 4, abstract, paragraphs 0014-0015, 0018, 0030, 0034-0036, and 0054 disclose wherein the system uses the electrically conductive sensor outputs at the skin of the user to determine physical stress of the body part based on muscle twitches or voltage signals at the measured body part of interest); comparing the voltage signal's amplitude and frequency with respect to a reference value to detect physical stress of the body part whereby higher amplitude and frequency of the signal corresponds to a stressed condition of the muscle compared to relaxed situation (paragraph 0034 disclose wherein the magnitude and frequency of muscle contractions during stress or muscle twitches can be used to measure stress and paragraph 0036 discloses wherein muscle twitches as a person is under stress are compared to a baseline (reference) and wherein the muscle twitch increases under stress); and converting the voltage to a digital signal and transfers it with the detected physical stress wirelessly to the remote recipient (paragraphs 0043, 0045, 0054 disclose wherein the sensor data can be wirelessly transmitted to an external or remote device and figure 7 shows wherein they can be digitally displayed).
Yet the combination does not disclose:
the remote recipient including cooperative mobile application embodied in user's mobile phone for real-time display of the detected physical stress and the digital signal and/or storing data associated with the same for future analysis.
However, in the same field of bioelectrode sensing systems, Kim discloses:
the remote recipient including cooperative mobile application embodied in user's mobile phone for real-time display of the detected physical stress and the digital signal and/or storing data associated with the same for future analysis (paragraphs 0046 and 0056-0057 disclose wherein the system may include a mobile application on a mobile phone or device and paragraphs 0085 and 0116 disclose wherein the mobile application can display the outputted or processed data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate the remote recipient including cooperative mobile application embodied in user's mobile phone for real-time display of the detected physical stress and the digital signal and/or storing data associated with the same for future analysis, as taught by Kim, as a simple substitution for the display system of LaBelle, to achieve the predictable result of displaying or visualizing the outputted data.
Regarding claim 11, LaBelle in view of Myllymaa discloses the system of claim 10 and LaBelle further discloses:
wherein the computing processor diagnosis heart, nerve and muscles based on the detected physical stress and transfers the diagnosis result to the remote recipient (paragraph 0025 discloses wherein the device can be used in diagnostics based on the measurement data and paragraphs 0018-0019, 0034-0037, and 0051-0052 disclose wherein the system evaluates heart muscle and nervous activity in the evaluation of stress).
Yet the combination does not disclose:
the remote recipient including cooperative mobile application embodied in user's mobile phone for real-time display and/or storing for future use.
However, in the same field of bioelectrode sensing systems, Kim discloses:
the remote recipient including cooperative mobile application embodied in user's mobile phone for real-time display and/or storing for future use (paragraphs 0046 and 0056-0057 disclose wherein the system may include a mobile application on a mobile phone or device and paragraphs 0085 and 0116 disclose wherein the mobile application can display the outputted or processed data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate the remote recipient including cooperative mobile application embodied in user's mobile phone for real-time display and/or storing for future use, as taught by Kim, as a simple substitution for the display system of LaBelle, to achieve the predictable result of displaying or visualizing the outputted data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792